Citation Nr: 1126073	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent rating for the period prior to February 17, 2010, for hemorrhoids.  

2.  Entitlement to a rating in excess of 10 percent for a degenerative arthritis, right knee.  


REPRESENTATION

Appellant represented by:	Robert Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing before the undersigned was held at the RO in November 2010.  The hearing transcript has been associated with the claims file.

The Board notes that effective February 17, 2010 the Veteran was granted a 
20 percent rating for his service-connected hemorrhoids, which is the maximum available schedular rating for that disability.  As such, the Board has characterized the issue as noted on the title page.

The issue of service connection for fecal incontinence secondary to the service-connected hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


The issue of an increased rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO, in Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids result in persistent bleeding with fissures.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for hemorrhoids are met for the period prior to February 17, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 
7336 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran examinations, and received the appellant's testimony at a Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the Veteran has contended that the August 2007 VA examination was not adequate because it was inconsistent with an August 2007 VA treatment record and did not reflect that he could "hardly sit down" or that he had fissures.  See November 2007 notice of disagreement.  Review of the August 2007 VA examination report indicates that the examiner elicited a medical history from the Veteran, conducted the appropriate testing, and documented all the information needed to determine the nature of and rate the Veteran's hemorrhoids.  As such, the Board finds the examination was consistent with the contemporaneous VA treatment record, which reflects a negative history as to pain with sitting and no finding of hemorrhoids or fissure.  Thus, the Board finds there is an absence of credible, competent evidence of the inadequacy of this examination.  The Board further acknowledges that neither VA examiner reviewed the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations were adequate for rating purposes.

The Board finds that VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Prior to February 17, 2010, the Veteran's hemorrhoids are rated at 10 percent under DC 7336.  DC 7336 provides a 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  DC 7336 provides a 20 percent rating for hemorrhoids with persistent bleeding and secondary anemia or with fissures.

A March 2007 VA treatment record reflects the Veteran's history of "problems with hemorrhoids."  The Veteran reported that the "problem had flared over [the] years but [was] now more constant."  The Veteran was diagnosed with internal hemorrhoids.  A June 2007 VA treatment record reflects the Veteran's history of hemorrhoids manifested by mild itching/irritation and intermittent bleeding with bowel movements.  The Veteran reported that a hemorrhoid had burst approximately two weeks earlier, resulting in heavy bleeding.  Examination revealed a fissure and skin tag at posterior six o'clock and internal hemorrhoids at nine o'clock.  There was no active bleeding.  The Veteran was assessed with internal hemorrhoids and anal fissure and provided stool softeners/fiber and creams.  An August 2007 VA treatment record reflects the Veteran's history that his hemorrhoids had improved with the use of the recommended treatment.  The Veteran reported that his symptoms were worst on Sundays because of his work schedule but indicated that even then, the pain, itching, and burning was at most 3/10.  The Veteran denied pain on sitting or bleeding.  Examination revealed a skin tag at the twelve o'clock position.  The fissure at the six o'clock position appeared healed.  The Veteran was advised to continue conservative management and contact the clinic if his hemorrhoids worsened or he became interested in surgical management.  

An August 2007 VA examination record reflects the Veteran's history of frequent hemorrhoids, anal itching, swelling, pain, and bleeding.  The Veteran denied any trouble holding stool.  The Veteran reported that he treated his hemorrhoids with suppositories, ointment, and stool softeners.  Examination revealed no fissure, redundant tissue, infection, ulceration, bleeding, inflammation, fistula, loss of sphincter control, anemia, malnutrition, or scarring.  There was a reducible hemorrhoid at the six o'clock position but no bleeding or thrombosis.  The Veteran reported that he had recurrences three to four times a year.  

After review of the evidence, the Board finds a 20 percent rating is warranted based on the Veteran's competent and credible history of bleeding and the medical evidence of fissure.  The Board acknowledges that, although the Veteran had a fissure in June 2007, the fissure was healed as of August 2007 and did not recur until approximately February 2010, after the period on appeal.  The criteria for a 
20 percent rating do not include a frequency requirement, however; there is no requirement that the fissure be constant or even persistent.  Thus, based on the evidence of fissure, a 20 percent rating is warranted for the period prior to February 17, 2010.  38 C.F.R. §§ 4.3, 4.7 (2010).  As 20 percent rating is the maximum rating available under DC 7336, a higher rating is not available under the schedular criteria.  

The Board has considered whether extraschedular consideration is warranted for the service-connected hemorrhoids.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hemorrhoids.  The Veteran's noted symptoms of persistent bleeding with fissures are specifically contemplated by the pertinent rating criteria.  The record also reflects that the Veteran's hemorrhoids (internal) have been manifested by mild itching and intermittent bleeding with bowel movements.  While these symptoms are not specifically delineated in DC 7336, the Board finds that the schedular evaluation is not inadequate because the rating criteria contemplate frequent recurrences.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology and are not inadequate.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

A 20 percent schedular rating for the Veteran's hemorrhoids for the period prior to February 17, 2010, is granted.  


REMAND

Further development is needed on the claim of increased rating for a right knee disability.  Specifically, another VA examination is needed.  The Board acknowledges that VA examinations were conducted in February and March 2010.  However, findings documented in August 2010 suggest a possible worsening of the Veteran's condition since the examinations were conducted.  See August 2010 VA treatment record (reflecting findings of significant limitation of extension and possible meniscal injury).  In light of this evidence, a contemporaneous and thorough VA examination is required to determine the nature and severity of the right knee disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Additionally, it appears that the Veteran underwent X-ray imaging and magnetic resonance imaging (MRI) of his right knee in 2010.  However, the reports associated with the radiographic imaging have not been associated with the file.  These should be obtained, if available.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA treatment records, to include all MRI and X-ray reports.  Ask the Veteran about the existence of any non-VA medical records and request any reported records.  Follow the procedures outlined in 38 C.F.R. § 3.159, to include notifying the Veteran of an inability to obtain records.

2.  Once all available medical records have been associated with the claims file, schedule the Veteran for an examination to determine the current extent and severity of his right knee disability.  

The examiner should perform full range of motion studies and tests regarding the stability of the right knee as well as any diagnostic studies deemed necessary.  The VA examiner is also asked to comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  The examiner should also note the presence and degree of any ligamentous instability found in the right knee upon physical examination. 

The clinician is requested to provide a thorough rationale for all opinions expressed, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. The clinician should review the claims folder and this fact should be noted in the accompanying medical report. The claims file should be available for review by the examiner in conjunction with the examination.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


